DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/552,453, filed on 08/27/2019.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.
Oath or Declaration
4.	Applicant(s) oath or declaration filed on 011/24/2020 are approved by the office.
Drawings
5.	The drawings and specifications filed on 08/27/2019 are approved by the office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al., (USPUB# 2017/0017655 A1) hereinafter Pinto, in view of Liu et al., (USPAT# 9,588,635 B2) hereinafter Liu.

9.	Regarding claim 1, Pinto disclosed a method for use with a cloud application, the method comprising: 
coupling a feedback service to a page of the cloud application (see para. [0037-0038] service selection interface also acts as a feedback service); and 
selectively displaying with the page a pane of the feedback service requesting user input (see para. [0037-0038] service selection interface is provided for user input).
Pinto does not expressly disclose the feedback requested from the user is regarding the page.
However, in analogous art Liu disclosed the feedback requested from the user is regarding the page (see column 1 lines 14-67 through column 2 lines 1-26); 
One of ordinary skill in the art would have been motivated to combine the teachings of Pinto and Liu since Pinto teaches a system for providing a user interface in a cloud service environment for users to provide feedback and Liu teaches a way of requesting feedback regarding content currently displayed to the user, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of requesting feedback regarding content displayed to the user by Liu into the cloud service user interface feedback system of Pinto in order to provide relationship information of users to content requested by the user in order to increase opportunities for a sale or renewal of a recurring asset (Pinto, abstract).


Claim 11 recites A computer readable storage device that further includes limitations that are substantially similar to claim 1. Pinto disclosed A computer readable storage device (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.
Claim 15 recites A system that further includes limitations that are substantially similar to claim 1. Pinto disclosed A system (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

10.	Regarding claim 2, Pinto and Liu disclosed the method of claim 1 wherein the cloud application is a web application (Liu, see column 4 lines 46-63 and column 10 lines 2-5 shows web application/service).
Same motivation as claim 1 applies to claim 2

11.	Regarding claim 3, Pinto and Liu disclosed the method of claim 1 wherein the feedback service is incorporated into the cloud application (see para. [0015] and [0037-0038]).

12.	Regarding claim 4, Pinto and Liu disclosed the method of claim 1 wherein the pane provides a survey requesting user input regarding the page (Liu, see column 4 lines 46-63).
Same motivation as claim 1 applies to claim 4


Same motivation as claim 1 applies to claim 5

14.	Regarding claim 6, Pinto and Liu disclosed the method of claim 1 comprising: providing the user input to a backend service (see para. [0012]).

15.	Regarding claim 7, Pinto and Liu disclosed the method of claim 6 wherein the backend service includes a database (see Fig.1 and para. [0020]).

16.	Regarding claim 8, Pinto and Liu disclosed the method of claim 1 wherein selectively displaying the pane includes determining whether the pane has been previously displayed (Liu, see column 5 lines 3-16).
Same motivation as claim 1 applies to claim 8.

17.	Regarding claim 9, Pinto and Liu disclosed the method of claim 8 wherein determining whether the pane has been previously displayed includes determining whether the pane has been previously displayed in a preselected amount of time (see para. [0053]).


Same motivation as claim 1 applies to claim 10

17.	Regarding claim 12, Pinto and Liu disclosed the computer readable storage device of claim 11 wherein the instructions to selectively display the pane includes include logic to selectively provide a survey interface based on timing, usage, or behavior associated with a previous survey (Liu, see column 4 lines 46-67 through column 5 lines 1-16).
Same motivation as claim 1 applies to claim 12

17.	Regarding claim 13, Pinto and Liu disclosed the computer readable storage device of claim 12 wherein the instructions to selectively display the pane includes include logic to selectively provide a survey interface based on whether the previous survey was displayed within a preselected amount of time (see para. [0053]).

17.	Regarding claim 14, Pinto and Liu disclosed the computer readable storage device of claim 12 including instructions to store metadata regarding timing, usage, or behavior associated with the previous survey (Liu, see column 11 lines 4-13).
Same motivation as claim 1 applies to claim 14


17.	Regarding claim 16, Pinto and Liu disclosed the system of claim 15 wherein the instructions are implemented with a cloud service (see abstract).

17.	Regarding claim 17, Pinto and Liu disclosed the system of claim 16 wherein the cloud service includes an interface module and a backend service (see para. [0012]).

17.	Regarding claim 18, Pinto and Liu disclosed the system of claim 17 wherein the backend service includes a log analytics service and a database service to receive the user input (see Fig.1 and para. [0053])

17.	Regarding claim 19, Pinto and Liu disclosed the system of claim 18 wherein the database service is coupled to a data storage and components for building a web application (see Fig.1 and para. [0015] and [0053]).

17.	Regarding claim 20, Pinto and Liu disclosed the system of claim 15 wherein the instructions to selectively display the pane includes include logic to selectively provide a survey interface based on timing, usage, or behavior associated with a previous survey. (Liu, see column 11 lines 4-13).
Same motivation as claim 1 applies to claim 20


Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a system for facilitating provisioning of social networking data to a mobile device. Further, the system may include a communication device configured for receiving at least one location information corresponding to a tour, receiving at least one selection corresponding to a plurality of filtering icons corresponding to a filtered social networking data, and transmitting a travel plan to the mobile device. Further, the system may include a processing device configured for filtering social networking data based on the at least one location information to generate the filtered social networking data, and generating the travel plan based on the at least one selection. (Gueye ‘807)
receiving by a server from a first user, a selection of a second user from a contact list, a request for initiating a call and a selection of one or more types of one or more applications, interfaces and media including at least a selection of a chat graphical user interface; in the event the second user accepts an initiated call within pre-set duration, start communication session and presenting said selected one or more applications, interfaces, media including the chat graphical user interface to first user and/or second user; enabling the first user and/or the second user in real-time to access said presented application or interface or media including the graphical chat interface; receiving by the server, a termination indication from the first user or the second user, the termination indication indicating the ending of the call and based on the termination indication, terminate the call or terminate said communication session. (Rathed ‘801)
providing content recommendations by maintaining preference values indicative of a user's preference (e.g., degree of like or dislike) for different assets and updating these preference values based on observed events and known relationships between events and content elements. Also disclosed herein are systems and methods for providing content recommendations using polarity scores, which represent how much user preferences for certain content differ from the average user preference for that content. (Green et al.  ‘574)

DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443